Citation Nr: 0735324	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1963 to 
May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The veteran indicated on his April 2004 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for April 2007 and the veteran was provided 
notice of this hearing in both February and March 2007.  
However, the veteran failed to report to the scheduled 
hearing and failed to explain his absence.  Therefore, the 
Board hearing request is treated as if it were withdrawn.  
See 38 C.F.R. § 20.704(d) (2006).
      

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for an antisocial 
personality disorder in an unappealed rating decision dated 
in June 1974.   

3.  Evidence received since the June 1974 rating decision 
regarding the veteran's claim for service connection for an 
acquired psychiatric disorder is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and raises a reasonable possibility of 
substantiating the claim.

4.  Any acquired psychiatric disorder present, to include 
major depressive disorder, generalized anxiety disorder, or 
mood disorder, was not shown in service, was not manifested 
to a compensable degree within a year from separation from 
service, or shown to be otherwise of service origin.

5. The veteran's in-service personality disorder was not 
aggravated during service by superimposed disease or injury.


CONCLUSIONS OF LAW

1.  The June 1974 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006). 

2.  New and material evidence has been received since the 
June 1974 rating decision to reopen the veteran's claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3. A personality disorder is not a disease or injury for 
purposes of VA compensation.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently suffers from an acquired psychiatric disorder, to 
include depression and that he first exhibited psychotic 
symptoms in service.  Specifically, the veteran contends that 
his in-service diagnosis of antisocial personality disorder 
was inaccurate and that he should have been diagnosed with 
depression.  Alternatively the veteran has argued that his 
current acquired psychiatric disorder was caused by an in-
service injury to the left wrist.    

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in September 2002, August 
2003, and March 2006.  These letters informed the veteran of 
what evidence was required to substantiate his claims and of 
his and VA's respective duties for obtaining evidence.  
Specifically, the September 2002 letter informed the veteran 
that he was previously denied service connection for 
antisocial personality disorder in June 1974 and that in 
order to reopen his claim, he must submit "new and material 
evidence" such as documents, statements from lay persons, 
medical reports, or other similar evidence which "related to 
an unestablished fact necessary to substantiate the claim" 
and is "neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial."  This 
letter also contained the requirements for obtaining service 
connection.  The August 2003 letter informed the veteran of 
the status of his claim.  Finally, the March 2006 letter 
notified the veteran of how VA determines disability ratings 
and effective dates.           

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The September 2002, 
August 2003, and March 2006 letters informed the veteran that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the RO.  In addition, the March 2004 statement of the case 
contains the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 483.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  As above, the March 2006 
notice letter contains the requirements set out in 
Dingess/Hartman.    
        
Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006).  That decision held, in essence, that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, as well as the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
In the present case, as discussed above, VA provided adequate 
notice as to the evidence required to both reopen the claim 
an acquired psychiatric disorder as well as establish 
entitlement for service connection for the disorder. 

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records medical records.  38 U.S.C.A. § 5103A(c)(2) and (d).  
In the present case, the claims folder contains all available 
service medical records, VA treatment records, and available 
private medical records.  Also, the veteran was afforded VA 
examinations in December 2002 and January 2004.  While it 
appears that the veteran is in receipt of Social Security 
benefits, the veteran reported in his December 2002 VA 
examination that he is receiving this benefits based on his 
back and leg disorders, not a psychiatric disorder.  Finally, 
in correspondence dated in May 2006 the veteran wrote that he 
had no more evidence to submit.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159, and the Board will proceed with an analysis 
of this appeal.

Analysis

In January 1974 the veteran submitted his initial claim for 
service connection for a nervous condition.  The veteran's 
service medical records are silent for any diagnosis of an 
acquired psychiatric disorder.  However, from February to 
March 1964 the veteran was hospitalized for an antisocial 
personality disorder manifested by low frustration tolerance, 
inability to profit by experience or punishment, history of 
chronic delinquency and disregard for authority.  There was 
no evidence of a chronic, acquired psychiatric illness or 
psychosis.  It was ultimately found that the veteran did not 
have the ability to successfully adapt to military service 
and he was discharged in May 1964.  

In a June 1974  rating decision the RO denied service 
connection for an antisocial personality disorder, finding 
that a developmental abnormality is not a disability for the 
purposes of VA disability benefits.  In June 2002 the veteran 
submitted a claim to reopen this previously denied 
psychiatric claim.  Specifically, the veteran argued that he 
currently suffers from depression and that he was 
misdiagnosed with a personality disorder while in service.  
Alternatively the veteran has argued that his current 
acquired psychiatric disorder was caused by an in-service 
injury to the left wrist.     

The RO reopened the veteran's claim and obtained two VA 
examinations, one in December 2002 and the other in January 
2004, in order to determine the etiology of the veteran's 
current psychiatric disorder.  After interviewing the veteran 
and examining his claims file the December 2002 examiner 
noted that in June 2000 the veteran met the diagnostic 
criteria for major depressive disorder, generalized anxiety 
disorder, and alcohol abused in sustained and full remission.  
However, the examiner noted that when looking at the etiology 
of the depression and the timeline from service it was 
difficult to assess when these symptoms began.  The records 
from the veteran's 1964 in-service hospitalization show an 
absence of an Axis I psychiatric illness and instead show 
that the veteran's personality style and relationship with 
military life were the contributing factors for his behavior 
and presentation.

Based on the above, the December 2002 examiner opined that 
the veteran's depression is not related to his military 
service and that certain personality styles are a factor in 
his symptoms of depression in the past.  Throughout the 
veteran's treatment records the veteran has attributed his 
depression to either his second wife having multiple 
sclerosis or his current wife having Cushing's disease and 
did not attribute these symptoms of depression as being 
related to his military service.  The veteran's previous 
diagnosis of antisocial personality disorder is supported by 
his extensive legal history, lying, and predatory style.  
These behaviors were present before his military service and 
the examiner could not find any supporting evidence other 
than the veteran's testimony that his depression began in 
service.  The examiner concluded that there is enough 
supporting evidence that the most likely etiology of the 
veteran's current psychiatric problems is his underlying 
personality disorder.  The impression was Axis I:  No 
diagnosis vs. major depression in remission and Axis II:  
History of antisocial personality disorder and dependent 
traits.    

Subsequently, the veteran submitted a July 2003 statement 
signed by his treating VA nurse and staff psychiatrist.  Here 
the veteran's nurse and psychiatrist opined that the 
veteran's service contributed to his current depression.  
While they did not review the veteran's service medical 
records, they noted that the veteran's in-service fracture of 
the left wrist led to "severe behavioral expression of his 
loss and suicidal wish."  However, they also noted that the 
veteran's most recent depression is also related to a non 
service-connected back disorder.  

Upon review of the veteran's service medical records, the RO 
confirmed that the veteran did fracture his wrist while in 
service.  Therefore, they requested a second VA examination 
to determine whether the veteran's current depression is 
related to his in-service left wrist fracture.  This 
examination was performed in January 2004.  After 
interviewing the veteran and examining his claims file, the 
January 2004 examiner noted that the while the veteran's 
psychiatric diagnoses have not been entirely consistent, 
there has been a remarkable degree of consistency in his 
presentation of an Axis II disorder contributing greatly to 
his psychiatric symptoms.  The January 2004 examiner also 
opined that while the veteran's left wrist fracture did limit 
his military career possibilities due to the subsequent 
limitations it placed on him, it was not within the expected 
range of affective control.  The probable Axis II component 
including antisocial and narcissistic trait tendencies are 
most likely to be responsible for his reaction and wrist 
fracture.  The examiner diagnosed the veteran in the 
following manner, Axis I:  Mood disorder not otherwise 
specified and Axis II:  Mixed personality disorder.  The 
examiner also noted that neither the veteran's mood disorder 
nor his mixed personality disorder were caused by his 
military service.  

The RO also obtained several VA outpatient treatment reports 
dated from September 1983 to June 2006 showing treatment for 
depression.  Finally, the veteran submitted private treatment 
records dated from June 1972 to December 1976 showing a 
diagnosis of a personality disorder.

New and Material Evidence 

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board finds that evidence received since the June 1974  
rating decision is new and material.  Significantly, the July 
2003 statement from the veteran's treating VA nurse and staff 
psychiatrist concludes that the veteran's current depression 
is related to service.  The Board finds that the above-noted 
opinion appears to indicate a relationship between the 
veteran's current psychiatric disorder and service.  Assuming 
the credibility of this evidence, the additional evidence 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).  Having reopened the claim 
for service connection for a psychiatric disorder the 
veteran's appeal must now be considered based on all the 
evidence of record.  

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303.  If a psychosis is 
manifested to a compensable degree in the first postservice 
year, it may be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
Developmental defects, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.  38 C.F.R. § 
3.303(c).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  A chronic acquired psychiatric disability was not 
diagnosed in service or until many years after service.  
While the veteran was diagnosed with antisocial personality 
disorder in service,  personality disorders are not 
considered compensable disabilities, and may not be service 
connected in the absence of a showing of superimposed 
pathology.  See 38 C.F.R. § 3.303(c). There is no competent 
evidence of acquired pathology superimposed on the veteran's 
personality disorder during service.  In fact, as above the 
January 2004 examiner specifically noted that the veteran's 
personality disorder was not related to his in-service left 
wrist injury.  

From June 1972 through December 1976 the veteran sought 
regular psychiatric treatment and was continually diagnosed 
as having a personality disorder.  While depression was noted 
during this period, the first diagnosis of a psychosis, Major 
Depression, was over three decades following service 
discharge, well beyond the one-year presumptive period.  The 
veteran has attempted to establish that his behavior in 
service reflected the presence of a psychosis; however, he is 
not a medical professional and he is incompetent to render an 
informed opinion as to the proper diagnosis or etiology of 
his current psychiatric disorder or disorders.  The July 2003 
joint statement from the veteran's treating VA nurse and 
psychiatrist has been considered but is afforded little 
evidentiary value.  Notably, the VA nurse and psychiatrist 
specifically note that they did not review the veteran's 
service medical records.  There also is no indication that 
they reviewed all the medical evidence, including private 
medical records, contained in the claims file.  In addition 
to relating the veteran's depression to an in-service left 
wrist injury, they also related the veteran's depression to a 
non service-connected back disorder.  In any event, without a 
review of the veteran's service medical records and the 
complete records of his treatment following service, it is 
concluded that this does not provide an informed opinion as 
to the nature and etiology of the veteran's psychiatric 
illness or illnesses and, as such, is accorded little 
probative value.

The Board finds that the December 2002 and January 2004 VA 
examination reports have more probative value.  Prejean v. 
West, 13 Vet. App. 444 (2000).   These reports were based on 
a thorough review of the record, an interview and examination 
of the veteran, and directly address whether or not the 
veteran has a current acquired psychiatric disorder and, if 
so, whether it was incurred in service.  

In summary, the record shows that during service the veteran 
was found to have an antisocial personality disorder (without 
acquired pathology superimposed in service), which is not a 
compensable disability.  By a preponderance of the evidence, 
the record establishes that any chronic acquired psychiatric 
disability that may now be present was not manifested in 
service or for many years thereafter, and is not shown to be 
not related to service or to any event therein. Nor is it 
shown that the veteran's personality disorder was chronically 
worsened by any inservice disease or injury.  Accordingly, 
the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder.  
Hence, such claim must be denied.

ORDER

New and material evidence being presented, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  To this extent, the appeal is allowed.

Entitlement to service connection for an acquired psychiatric 
disorder is not established.  To this extent, the appeal is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


